COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 EX PARTE: ANTONIO JOSE ADAME,                 §               No. 08-18-00082-CR

                      Appellant.               §                 Appeal from the

                                               §                409th District Court

                                               §             of El Paso County, Texas

                                               §            (TC# 20060D00063-409-1)

                                             §
                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until February 17, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before February 17, 2019.

       IT IS SO ORDERED this 4th day of January, 2019.

                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.